EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the Claims 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
26.-28. (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art fails to disclose or suggest a spheroid pancreatic islet-like cell structure having a diameter of from 50 to 250 µm comprising differentiated cells derived from a human liver stem cell (HLSC) and expressing the pancreatic hormones insulin, glucagon, pancreatic polypeptide, somatostatin, and ghrelin and the markers PDX-1 and NgN3. The closest prior art, Yang et al., In vitro trans-differentiation of adult hepatic stem cells into pancreatic endocrine hormone-producing cells. PNAS (2002), 99(12) 8078-8083 (hereinafter Yang)., discloses obtaining a population of liver oval cells, a type of liver stem cell, and differentiating to a pancreatic-like cell spheroids (Introduction, Hepatic oval cell isolation and in vitro cultures). The resultant cells demonstrate positive expression of the markers PDX-1, Glut-2, and secrete the pancreatic hormones insulin, glucagon, and pancreatic polypeptide. However, Yang discloses that the cells do not secrete somatostatin (Endocrine hormone synthesis by trans-differentiated hepatic oval cells, Fig. 3). Therefore, for at least these reasons, and the reasons evident in the prosecution history, the present claims are found to be allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 20-21 and 24 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632